CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment to the registration statement on Form N-1A (“Registration Statement”) of our reports relating to the financial statements and financial highlights of the funds listed below, which appear in such Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Report of Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. Fund Report Date Post-Effective Registration Amendment Statement Number Number Putnam Massachusetts Tax Exempt Income Fund July 13, 2015 40 33-5416 Putnam Michigan tax Exempt Income Fund July 14, 2015 40 33-8923 Putnam Minnesota Tax Exempt Income Fund July 14, 2015 40 33-8916 Putnam Ohio Tax Exempt Income Fund July 15, 2015 40 33-8924 Putnam New Jersey Tax Exempt Income Fund July 15, 2015 31 33-32550 Putnam Pennsylvania Tax Exempt Income Fund July 15, 2015 33 33-28321 /s/ PricewaterhouseCoopers LLP Boston, Massachusetts September 24, 2015
